Citation Nr: 1041972	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  09-00 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bladder cancer, to 
include as secondary to service-connected diabetes mellitus and 
Agent Orange exposure.

2.  Entitlement to service connection for high cholesterol, to 
include as secondary to service-connected diabetes mellitus and 
Agent Orange exposure.

3.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Spouse


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to 
September 1969.

This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office in North Little Rock, 
Arkansas (RO).

The issue of entitlement to service connection for hypertension, 
to include as secondary to service connected diabetes mellitus, 
is addressed in the Remand portion of the decision below and is 
remanded to the RO via the Appeals Management Center, in 
Washington, DC.


FINDINGS OF FACT

1.  In February 2010, prior to the promulgation of a decision in 
the appeal, the Veteran withdrew his appeal as to the issue of 
entitlement to service connection for bladder cancer.

2.  In February 2010, prior to the promulgation of a decision in 
the appeal, the Veteran withdrew his appeal as to the issue of 
entitlement to service connection for high cholesterol.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by the 
Veteran for the issue of entitlement to service connection for 
bladder cancer, to include as secondary to service-connected 
diabetes mellitus and Agent Orange exposure, have been met.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) 
(2010).

2.  The criteria for withdrawal of the substantive appeal by the 
Veteran for the issue of entitlement to service connection for 
high cholesterol, to include as secondary to service-connected 
diabetes mellitus and Agent Orange exposure, have been met.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2007, the Veteran filed claims for service connection 
for bladder cancer and high cholesterol.  In a June 2008 rating 
decision, the RO denied service connection for bladder cancer and 
high cholesterol.  The Veteran appealed this decision and the 
appeal was perfected in January 2009.  In a February 2010 
videoconference hearing before the Board, the Veteran stated that 
he wished to withdraw his claims for service connection for 
bladder cancer and high cholesterol.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R §§ 20.202, 20.204(b).  Oral statements are 
valid for the purpose of withdrawing a claim if made by the 
Veteran while on the record at a hearing.  38 C.F.R. § 20.204(b).  
Withdrawal may be made by the Veteran or by his authorized 
representative, except that a representative may not withdraw a 
substantive appeal filed by the appellant personally without the 
express written consent of the appellant.  38 C.F.R. § 20.204(c).

In this case, prior to the promulgation of a decision, the 
Veteran indicated at the February 2010 videoconference hearing 
before the Board that he would like to withdraw the appeal for 
the issues of entitlement to service connection for bladder 
cancer and high cholesterol.  The hearing testimony of the 
Veteran and his representative was later reduced to writing and 
incorporated into the record in the form of a written transcript.  
Therefore, the transcript of that hearing has been accepted as a 
withdrawal of those issues on appeal.  See Tomlin v. Brown, 5 
Vet. App. 355 (1993); see also 38 C.F.R. § 20.204(b).  As such, 
the Veteran has withdrawn the appeal for those issues, and hence, 
there remain no allegations of errors of fact or law for 
appellate consideration with respect to the issues of entitlement 
to service connection for bladder cancer and high cholesterol.  
Accordingly, the Board does not have jurisdiction to review the 
appeal for the issues of entitlement to service connection for 
bladder cancer and high cholesterol, and they are dismissed.


ORDER

The claim of entitlement to service connection for bladder 
cancer, to include as secondary to service-connected diabetes 
mellitus and Agent Orange exposure, is dismissed.

The claim of entitlement to service connection for high 
cholesterol, to include as secondary to service-connected 
diabetes mellitus and Agent Orange exposure, is dismissed.


REMAND

The Veteran seeks service connection for hypertension, to include 
as secondary to service-connected diabetes mellitus.  More 
specifically, in a February 2010 videoconference hearing before 
the Board, the Veteran claimed that his currently diagnosed 
hypertension had been aggravated by his service-connected 
diabetes mellitus.  The Veteran was provided with a VA medical 
examination in September 2009, which included an etiological 
opinion regarding the Veteran's currently diagnosed hypertension.  
However, that medical opinion only stated that the Veteran's 
currently diagnosed hypertension was not "secondary" to 
diabetes mellitus; it did not indicate whether the Veteran's 
hypertension had been aggravated by the Veteran's diabetes 
mellitus.  See 38 C.F.R. § 3.310(a) (2010).  Furthermore, the 
Veteran reported that his hypertension had increased in severity 
since the diagnosis of diabetes mellitus.  This claim is 
consistent with a January letter from a private physician, which 
stated that the Veteran's blood pressure had been "a little 
erratic" throughout the course of his diabetes mellitus 
treatment.  As such, an additional medical examination is in 
order to determine whether the Veteran's currently diagnosed 
hypertension has been aggravated by his service-connected 
diabetes mellitus.  38 C.F.R. §§ 3.159, 3.326 (2010); see Littke 
v. Derwinski, 1 Vet. App. 90, 93 (1990).

Accordingly, the case is remanded for the following actions:

1.	The Veteran must be afforded a VA 
examination to determine the etiology of 
any hypertension found to exist.  The 
claims file must be provided to and 
reviewed by the examiner in conjunction 
with this action.  All pertinent 
symptomatology and findings must be 
reported in detail.  All tests or studies 
necessary to make these determinations 
must be conducted.  

Following a review of the service and 
post-service medical records, the examiner 
must state whether it is at least as 
likely as not (i.e. probability of 50 
percent or greater) that any currently 
diagnosed hypertension was either (1) 
caused or aggravated by the Veteran's 
service connected diabetes mellitus, or 
(2) is otherwise related to military 
service in any way.  

All opinions provided must include an 
explanation of the basis for the opinion.  
If any requested opinion cannot be made 
without resort to speculation, the 
examiner must state this and specifically 
explain why an opinion cannot be provided 
without resort to speculation.  The report 
must be typed.

2.	The RO must notify the Veteran that it is 
his responsibility to report for any VA 
examination scheduled, and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2010).  In the event that 
the Veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.  Copies of 
all documentation notifying the Veteran of 
any scheduled VA examination must be 
placed in the Veteran's claims file.

3.	The RO must then readjudicate the claim 
and, thereafter, if the claim on appeal 
remains denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case.  After 
the Veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


